     2:18-cv-03326-RMG         Date Filed 03/11/19      Entry Number 151        Page 1 of 7




                            UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


 SOUTH CAROLINA COASTAL                       )   Civ. No. 2:18-cv-3326-RMG
 CONSERVATION LEAGUE, et al.,                 )
                                              )   (Consolidated with 2:18-cv-3327-RMG)
                Plaintiffs,                   )
                                              )   CONSENT MOTION TO EXTEND TIME
                        v.                    )   FOR FEDERAL DEFENDANTS AND
                                              )   INTERVENOR-DEFENDANTS TO
 WILBUR ROSS, in his official capacity        )   RESPOND TO PLAINTIFF-
 as the Secretary of Commerce, et al.,        )   INTERVENOR’S MOTION FOR
                                              )   PRELIMINARY INJUNCTION (ECF 146),
                Defendants.                   )   AND FOR PLAINTIFF-INTERVENOR TO
                                              )   FILE REPLY




       Counsel for Intervenor-Plaintiff, State of South Carolina, Federal Defendants, the

National Marine Fisheries Service, et al., and Intervenor-Defendants, the International

Association for Geophysical Contractors, et al., pursuant to Rule 6.01 of the Local Rules of the

District of South Carolina, hereby move this Court for a one-week extension of the March 15,

2019 deadline for Federal Defendants and Intervenor-Defendants to file their response briefs in

opposition to Intervenor-Plaintiffs’ Motion for Preliminary Injunction (ECF 146 ), through and

including March 22, 2019. In turn, Plaintiff-Intervenor seeks an extension of the time to file any

reply brief in support of their motion from March 29, 2019, to April 5, 2019.

       1.      Plaintiffs filed a Motion for Preliminary Injunction on March 1, 2019. ECF 146.

The Motion seeks to stay the effectiveness of the incidental harassment authorizations issued by

the National Marine Fisheries Service to five companies – CGG Services (U.S.) Inc., ION

GeoVentures, Spectrum Geo Inc., TGS-NOPEC Geophysical Company, and WesternGeco LLC

(“the five companies”) and requests that any seismic testing be enjoined.   Three other motions



                                                  1
     2:18-cv-03326-RMG           Date Filed 03/11/19       Entry Number 151          Page 2 of 7




for preliminary injunction or joinder have been filed seeking substantially the same relief. ECF

Nos. 124, 143 & 148.

        2.      Counsel for Plaintiff-Intervenor, Federal Defendants, and Intevenor-Defendants

have met and conferred. Federal Defendants and Intervenor-Defendants seek to extend the time

to file their response briefs in opposition to Plaintiffs’ Motion by one week, from March 15,

2019, through and including March 22, 2019.

        3.      In turn, Plaintiff-Intervenor seeks to extend the time to file their reply brief in

support of their Motion from March 29, 2019, through and including April 5, 2019. The

Plaintiff-Intervenor reserves the right to request earlier filings should it believe that they are

necessary due to any action by BOEM. Federal Defendants and Intervenor-Defendants do not

object to this request. Based on the foregoing, the undersigned attorneys respectfully request that

this Court grant the requested extensions.

        4.      The parties have not previously requested or received any prior extensions

regarding the briefing deadlines associated with Plaintiff- Intervenor’s Motion for Preliminary

Injunction, although Federal Defendants and Intervenor-Defendants were granted an extension of

time to respond to the Plaintiffs’ Motion for Preliminary Injunction (ECF No. 124) and the

Federal Defendants were granted an extension of the time to respond to the complaint in the

South Carolina Conservation League case and the complaint in the City of Beaufort case, Case

No. 18-cv-03327. See ECF 115, 121. The requested extensions would not affect any other

deadlines.

        5.      Counsel for the Plaintiff-Intervenor and the Federal Defendants met and conferred

by telephone on March 8, 2019, and counsel for all parties to this consent motion further

conferred via email correspondence, and all parties agree to the extensions proposed above. 




                                                   2
     2:18-cv-03326-RMG          Date Filed 03/11/19       Entry Number 151        Page 3 of 7




       WHEREFORE, the parties request that this Court grant this motion and extend the time

for Federal Defendants and Intervenor-Defendants to file their response briefs in opposition to

Plaintiff-Intervenor’s Motion for Preliminary Injunction through and including March 22, 2019,

and for Plaintiff-Intervenor to file their reply brief in support of their Motion through and

including April 5, 2019.

       Respectfully submitted this 11th day of March, 2019.

        ALAN WILSON                                         JEAN E. WILLIAMS
        Attorney General                                    Deputy Assistant Attorney General
        Federal ID No.10457                                 Environment and Natural Resources
                                                            Division
        ROBERT D. COOK                                      SETH M. BARSKY, Chief
        Solicitor General                                   MEREDITH L. FLAX, Assistant
        Federal ID No. 285                                  Chief
        Email: rcook@scag.gov
                                                            By: /s/ Alison Finnegan
        /s/ J. Emory Smith, Jr.(with consent)               ALISON C. FINNEGAN, Trial
        J. EMORY SMITH, JR.                                 Attorney
        Deputy Solicitor General                            JONELLE DILLEY, Trial Attorney
        Federal ID No. 3908                                 United States Department of Justice
        Email: esmith@scag.gov                              Environment & Natural Resources
                                                            Division
        T. PARKIN C. HUNTER                                 Wildlife & Marine Resources
        Senior Assistant Attorney General                   Section
        Federal ID No. 2018                                 P.O. Box 7611
        Email: phunter@scag.gov                             Washington, D.C. 20044-7611
                                                            Tel: (202) 305-0500; Fax: (202)
        Office of the Attorney General                      305-0275
        Post Office Box 11549                               Email:
        Columbia, South Carolina 29211                      alison.c.finnegan@usdoj.gov
                                                            Email: Jonelle.Dilley@usdoj.gov
        Phone: (803) 734-3680
        Fax: (803) 734-3677                                 /s/ Marissa Piropato
                                                            MARISSA A. PIROPATO
                                                            Sr. Trial Attorney, MA Bar No.
                                                            651630
       Counsel for the State ex rel Wilson                  U.S. Department of Justice
                                                            Environment & Natural Resources
                                                            Division
                                                            Natural Resources Section
                                                            Ben Franklin Station, P.O. Box



                                                  3
2:18-cv-03326-RMG   Date Filed 03/11/19   Entry Number 151     Page 4 of 7




                                           7611
                                           Washington, D.C. 20044-7611
                                           Tel ǀ (202) 305-0470
                                           Fax ǀ (202) 305-0506
                                           Email: marissa.piropato@usdoj.gov

                                           SHERRI A. LYDON
                                           UNITED STATES ATTORNEY

                                           By: s/ Beth Drake
                                           Beth Drake
                                           Assistant U.S. Attorney
                                           1441 Main Street, Suite 500
                                           Columbia, SC 29201
                                           Tel: 803.929.3061




                                  4
2:18-cv-03326-RMG   Date Filed 03/11/19   Entry Number 151     Page 5 of 7




                                           s/ Sean Houseal (with consent)_
                                           Richard Morton, Fed. Id. No. 5442
                                           Sean Houseal, Fed. Id. No. 7676
                                           WOMBLE BOND DICKINSON
                                           (US) LLP
                                           301 S. College Street, Suite 3500
                                           Charlotte, NC 28202-6037
                                           5 Exchange Street
                                           Charleston, SC 29401
                                           Telephone: 704-331-4993
                                                       843-720-4622
                                           Facsimile: 843-723-7398
                                           Email: Ric.Morton@wbd-us.com
                                           Email: Sean.Houseal@wbd-us.com


                                           Ryan P. Steen, Admitted Pro Hac
                                           Vice
                                           Jason T. Morgan, Admitted Pro
                                           Hac Vice
                                           STOEL RIVES LLP
                                           600 University Street, Suite 3600
                                           Seattle, WA 98101
                                           Telephone: 206-624-0900
                                           Facsimile: 206-386-7500
                                           Email: ryan.steen@stoel.com
                                            jason.morgan@stoel.com

                                           Counsel for Intervenor-Defendants




                                  5
     2:18-cv-03326-RMG         Date Filed 03/11/19     Entry Number 151        Page 6 of 7




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 11, 2019, I electronically filed the foregoing Consent

Motion to Extend Time for Federal Defendants to Respond to Plaintiff-Intervenor’s Motion for

Preliminary Injunction (ECF 146) and for Plaintiff-Intervenor’s to File Reply with the Clerk of

Court using the CM/ECF system, which will send electronic notification of such filing to all

counsel of record.

                                                       /s/ Marissa Piropato




                                                1
   2:18-cv-03326-RMG   Date Filed 03/11/19   Entry Number 151   Page 7 of 7




ORDER
